Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pingping Wang on July 8th, 2022 and July 28th, 2022.
The application has been amended as follows: 
1.  (Currently Amended) A method for processing of media data for playback, wherein the method includes the steps of:
(a) fetching, by a web proxy, from two or more media servers, two or more streams of media data and respective media manifest files, wherein each media manifest file includes metadata information relating to the corresponding fetched media data, and merging, by the web proxy, two or more streams of media data into a single stream of media data;
(b) modifying, by said web proxy, content of at least one media manifest file and/or content of the merged media data; and
(c) providing, by said web proxy, the at least one media manifest file and the merged media data as modified in step (b) to a media retrieval element for receiving and processing the at least one media manifest file and the merged media data for decoding or playback,
wherein the step (a) is initiated by a play call from a media player application to the media retrieval element,
wherein the web proxy is implemented within a web browser. 

2.  (Canceled) 

3.  (Previously Presented) The method according to claim 1, wherein the web proxy is implemented in JavaScript. 

4.  (Previously Presented) The method according to claim 3, wherein a ServiceWorker concept is used to implement the web proxy.

5.  (Previously Presented) The method according to claim 1, wherein the web proxy is part of the media player application.

6.  (Previously Presented) The method according to claim 1, wherein the method further includes analyzing the merged media data by said web proxy, and wherein modifying the content of the at least one media manifest file is based on a result of the analysis. 

7.  (Previously Presented) The method according to claim 6, wherein analyzing the merged media data includes reading and/or fragmenting the merged media data, and wherein modifying the content of the at least one media manifest file includes (auto-)generating at least one new media manifest file and replacing the fetched at least one media manifest file by the at least one new media manifest file. 

8.  (Previously Presented) The method according to claim 1, wherein modifying the content of the merged media data includes editing information on a media initialization segment, wherein said media initialization segment contains information required for initialization of a decoder.

9.  (Previously Presented) The method according to claim 1, wherein modifying the content of the at least one media manifest file includes rewriting the at least one media manifest file. 

10.  (Previously Presented) The method according to claim 1, wherein the at least one media manifest file includes information linking portions of the merged media data to one or more personalization settings.

11.  (Previously Presented) The method according to claim 10, wherein modifying the content of the at least one media manifest file is based on a selection of the one or more personalization settings.

12.  (Previously Presented) The method according to claim 11, wherein the personalization settings include one or more of a setting relating to language, a setting relating to personalized advertising, a setting relating to content-specific commentary, a setting relating to audio description for visually-impaired, a setting relating to other accessibility related features, and a setting relating to balancing of dialogue versus non-dialogue audio. 

13.  (Previously Presented) The method according to claim 12, wherein the selection of the one or more personalization settings is based on a user input. 

14.  (Previously Presented) The method according to claim 1, wherein each stream of media data is present in MPEG-H Audio format or AC-4 format.

15.  (Previously Presented) An apparatus comprising: 
one or more processors, configured to: 
(a) fetch, by a web proxy, two or more streams of media data and respective media manifest files, wherein each media manifest file includes metadata information relating to the corresponding fetched media data, and merging, by the web proxy, two or more streams of media data into a single stream of media data;
(b) modify, by the web proxy, content of at least one media manifest file and/or content of the merged media data; and
(c) provide, by the web proxy, the at least one media manifest file and the merged media data to a media retrieval element for receiving and processing the at least one media manifest file and the merged media data for decoding or playback,
wherein the step (a) is initiated by a play call from a media player application to the media retrieval element,
wherein the media player application is implemented within a web browser. 

16.  (Canceled) 

17.  (Previously Presented) The apparatus according to claim 15, the one or more processors are further configured to interpret and execute JavaScript, and wherein the web proxy is implemented in JavaScript.

18-19.  (Canceled)

20.  (Previously Presented) A non-transitory computer program product with instructions adapted to cause a device having processing capability to carry out the method according to claim 1.

21.  (Previously Presented) The method according to claim 11, wherein the personalization settings include one or more of a setting relating to language, a setting relating to content-specific commentary, a setting relating to audio description for visually-impaired, a setting relating to other accessibility related features, and a setting relating to balancing of dialogue versus non-dialogue audio.

22.  (Previously Presented) The method according to claim 1  

23.  (Previously Presented) The apparatus according to claim 15, wherein the media player application, the media retrieval element, and the web proxy are all implemented within the web browser.

24.  (Currently Amended) A method for processing of media data for playback, wherein the method includes the steps of:
(a) fetching, by a web proxy, from two or more media servers, two or more streams of media data and respective media manifest files, wherein each media manifest file includes metadata information relating to the corresponding fetched media data, and merging, by the web proxy, two or more streams of media data into a single stream of media data;
(b) modifying, by said web proxy, content of at least one media manifest file and/or content of the merged media data; and
(c) providing, by said web proxy, the at least one media manifest file and the merged media data as modified in step (b) to a media retrieval element for receiving and processing the at least one media manifest file and the merged media data for decoding or playback,
wherein the step (a) is initiated by a play call from a media player application to the media retrieval element,
wherein the media retrieval element is implemented within a web browser. 

25.  (Previously Presented) The method according to claim 24, wherein the media retrieval element and the web proxy are both implemented within the web browser. \



Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454